Appleton, C. J.
By the terms of the report, if there are any facts for the jury, the case is to stand for trial.
The defense relied upon is that there has been a material alteration in the note in suit, and without the assent of the defendants.
I. Whether the alteration is material is matter of law for the court. Whether there has been an alteration or not is a fact for the determination of the jury. Wood v. Steele, 6 Wall. 80. Cole v. Hills, 44 N. H. 227.
II. If the jury find there was an alteration, then it is for them to determine, if it was made before the note passed from the hands of the makers or afterwards, and whether or not they consented to the alterations made. Those questions are to be settled upon all the evidence in the case, the surrounding circumstances and the nature, character and appearance of the alterations. Ely v. Ely, 6 Gray, 439. Whether a note is altered subsequently or not is a question for the jury, when no explanatory evidence is offered. Crabtree v. Clark, 20 Maine 337. When there are no indications of falsity found upon the paper, the plaintiff is not bound to go further and prove it was made on the day it purports to be. Pallen v. Hutchinson, 25 Maine, 249. The question by whom the alterations were made, when made and whether fraudulent or not, are for the jury. Cole v. Hills, 44 N. H. 227. “ Whether there be an alteration, and the time of it, the manner of it, by whom it was made, with what authority, or design, or on what grounds, are all questions of fact for the jury.” 2 Parsons on Notes and Bills, 576. While proof of the defendant’s signature is prima facie evidence that the whole body of the note written over it is the act of the defendant, still the burden of proof is on *524the whole evidence on the plaintiff to show that the note declared on is the note of the defendant. Simpson v. Davis, 119 Mass. 269.

The case to standi for trial.

Walton, Barrows, Daneorth, Peters and Libbey, JJ., concurred.